Citation Nr: 1819116	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-14 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the bilateral feet, claimed as jungle rot.  

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Yaffe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to June 1969, with service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Purple Heart Medal and Combat Action Ribbon.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In August 2016, as pertinent here, the Board remanded these issues on appeal in order to provide the Veteran with an updated VA examination to assess the severity of his PTSD as well as a new VA examination for his skin disorder claim.  


FINDINGS OF FACT

1.  Resolving any reasonable doubt in favor of the Veteran, current skin disorder, variously diagnosed as seborrheic keratosis, dermatophytosis, and tinea/tinea interdigital, had its onset during active service.   

2.  Resolving any reasonable doubt in the Veteran's favor his PTSD symptoms have resulted in symptoms that approximate occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood. 


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a skin disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for disability rating of 70 percent, but no higher, for PTSD are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board finds that there has been substantial compliance with the August 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Veteran was scheduled for an additional PTSD examination and skin examinations to take place in March 2017.  The record reflects that the Veteran failed to report for his scheduled examinations.  He has not provided good cause for his failure to appear or requested that the examinations be rescheduled.  The RO attempted to call and left a voicemail as well as sent an April 2017 letter asking the Veteran to indicate whether he wanted to reschedule his VA examinations.  The Veteran failed to respond to both.  Further, the May 2017 Supplemental Statement of the Case notified the Veteran that he failed to report for his examinations, and his failure to report was acknowledged by his representative in a March 2018 informal hearing presentation (IHP).  As a result, these issues must be decided based on the evidence of record.  38 C.F.R. § 3.655(b).

The Board has limited the discussion below to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). 

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who, during active military, naval or air service served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish the veteran was not exposed to an herbicide agent during such service.  38 C.F.R. § 3.307(a)(6)(iii).

Regulations further provide, in pertinent part, that if a Veteran was exposed to 
an herbicide agent (such as Agent Orange) during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010). 

The availability of presumptive service connection for a disability based on exposure to herbicide agents does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).

Where a veteran served ninety days or more of active service, and certain enumerated chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b), and manifestation to a degree of 10 percent within one year under 38 C.F.R. § 3.307 apply to certain disabilities.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The law and applicable regulatory provisions pertaining to Agent Orange exposure provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  The law and regulations further stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C. § 1116 (West 2012); 38 C.F.R. § 3.309(e). 

If the Veteran engaged in combat with the enemy, and it is claimed that a disease or injury was incurred in such combat, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in such cases, not only is the combat injury presumed, but so are the consequences of that injury at least in service.  See Reeves v Shinseki, 682 F.3d 988 (Fed. Cir. 2012).

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with an appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Skin Disorder - Analysis

The Board initially notes that the Veteran's service in the Republic of Vietnam during the Vietnam Era is confirmed, and therefore, exposure to herbicide agents such as Agent Orange is presumed.  See 38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307(a)(6)(iii) (2017); VAOPGCPREC 27-97; see also Haas v. Nicholson, 20 Vet. App. 257 (2006).  

The Veteran asserts that he had "jungle rot" since service.  Although there is no diagnosis of jungle rot on record, the Board's prior decision broadened the Veteran's claim to include any type of skin disorder.  The Veteran asserts that service connection for a skin disorder is warranted based on a continuity of symptomatology since service.  

During the pendency of this appeal, the Veteran was diagnosed with various skin disorders, to include seborrheic keratosis, dermatophytosis, and tinea/tinea interdigital. 

Turning to the available evidence on record, in a statement in support of claim dated in March 2010, the Veteran reported that his feet often crack and bleed as a result of his jungle rot, so he had to wear flip-flops a lot.  VA treatment notes from the same month note that the Veteran denied any new skin lesions or non-healing lesions.  A large skin tag was noted on the 5th right lateral toe.

The Veteran's spouse submitted lay evidence dated in April 2010, where she noted that his feet cracked and bled so many times that she would have to intertwine bandaging between his toes and on the rest of the areas of his feet with Neosporin or anything else that she thought would ease the pain.  She indicated he continued working "like a mule, never complaining," and since his retirement was walking in shower shoes most of the time, which resulted in less pain compared to when he had to wear shoes regularly.    

VA treatment notes dated in June 2010 note fungus between toes 4 and 5 on the right foot for two years, "all better."  Nails were noted to be thick and yellow.  The dermatologist noted resolved tinea interdigital at the right foot 4th interspace and skin tag in right lateral ankle.  The assessment was Tinea.  

In his NOD dated in August 2010 (received by VA in September 2010), the Veteran stated that of course there are not records of treatments for his jungle rot in Vietnam, because their platoon was "severely undermanned," which led to some men walking around sick with diarrhea all over their clothes, but no one was allowed to leave the field.  He indicated that there was a corpsman that provided Band-Aids and some cream for their feet, which did not help.  He stated that his feet "stayed bloody and raw," and he never had this condition prior to going overseas to Vietnam, and he is sure that he had this all of the years since.  He noted that he was previously prescribed Micro-Guard powder and Terbinafine Hydrochloride 250mg pills, when he had very mild outbreak between his 4th and 5th toes (these prescriptions are shown on record), but stated that no physician saw his feet when he had a full outbreak with bleeding sores and insane itching.  He further indicated that he rarely had health insurance, so for many years his wife treated his feet with Desitin, antibiotics ointments, anti-itch creams, and by wrapping his feet and toes in gauze just so he could walk.  
 
In his substantive appeal (VA form 9) dated in April 2012, the Veteran again expressed his dissatisfaction that his claim was denied just because his service treatment records were silent to any skin condition, indicating that when he was in the field in Vietnam with his feet bleeding with rot, "crapping" himself, sick, with no option to see a doctor, he was given a Band-Aid if he "was lucky."  He stated that his feet cracked and bled ever since then, with burning, itching, bleeding, raw, causing him to "turn hot scalding water on them just to keep from going insane."  He noted that the denial of service connection was simply "because [he] didn't have the luxury to get treatment for it while in-service."    

VA treatment notes dated in January 2014 show complaints of skin lesion in the right upper arm and left forehead.  The dermatologist noted that he had areas that have been present for about three months and have not gone away.  The medical history section noted dermatophytosis of nail and foot.  The dermatologist noted right upper arm pink lesion with crust in center, rule out squamous cell carcinoma (SCC) and left forehead stuck on lesion appearing to be seborrheic keratosis (SK), but rule out skin cancer.  The dermatologist proceeded by doing a shave biopsy.  The pathology report dated in February 2014 noted that the right upper arm shave biopsy revealed irritated SK and the left forehead shave biopsy revealed verrucous keratosis.  

The Board initially notes that none of the documented skin disorder diagnoses are enumerated "chronic diseases" under 38 C.F.R. § 3.309.  Accordingly, presumptive service connection for a skin disorder is not warranted.  

Here, no skin disease was noted on the Veteran's entrance examination, therefore he is presumed to have been in sound condition upon service entry.  He was discharged from service in June 1969.  Although there are no medical treatment records documenting a skin condition until many years after service, lay reports by the Veteran and his spouse indicate that he had skin problems since service.  In this regard, the Board notes that the Veteran is competent to describe that his skin condition began immediately following service.  

Upon review of the lay and medical evidence, the Board finds that the evidence is in relative equipoise on the question of whether the current skin diseases began in service, that is, whether the above listed conditions were directly "incurred in" service.  Evidence weighing in favor of this finding includes the Veteran's competent statements that he has had recurrent skin rashes since his time in Vietnam.  Indeed, the Veteran is competent to witness a rash on his body, as a rash is generally observable to the naked eye.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  The Board also finds the above-referenced reports of skin symptoms in service and after service separation to be credible.  

The evidence weighing against a finding of his current skin disorders having onset during service includes the STRs that are silent to any condition and the lack of medical records post-service.  

Nevertheless, the Veteran was a combat Veteran who is the recipient of three Purple Heart Medals, and as he described in his NOD and substantive appeal (VA Form 9), the circumstances of his service explain why treatment for his skin condition was not reported nor documented in-service.  Therefore, the Board is granting service connection due to continuity of symptomatology.  See McCartt, 12 Vet. App. at 167-68 (veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Accordingly, for the reasons discussed above and resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for seborrheic keratosis, dermatophytosis, and tinea/tinea interdigital is warranted.

II. Initial Higher Rating for PTSD - Analysis

As noted above, the Veteran failed to report to his scheduled VA examination.  As such, his claim shall be rated based on the evidence of record. 38 C.F.R. § 3.655(b).  Notably, the Veteran's representative requested that the Board consider the Veteran notice of disagreement and substantive appeal (VA Form 9), which will be discussed below. 

The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Under DC 9411 for PTSD, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2017). 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The Veteran's PTSD is currently rated as 30 percent disabling pursuant to DC 9411 and the rating criteria described above. 

Turning to the available evidence on record, in a statement in support of claim dated in March 2010, the Veteran reported that he was diagnosed with PTSD in 1988, and sought treatment at the time because he was very violent towards his wife.  He further stated that he was never able to socialize or have any friends, indicating that he was "uncomfortable around people."  He noted that his wife encouraged him to be social, but he was unable to, and while sometimes he was around some family members, it was never for a long time, and he usually found "his way out of the gathering."  He further stated that his wife divorced him because of his violence, and while he remarried later, the violence arose again.  He indicated that he was physically unable to be so violent, but continued to be anti-social, and stated that while he was with his wife at the time for 31 years, they never talked very much and rarely were even in the same room together.  

The Veteran's spouse submitted lay evidence dated in April 2010, where she noted that he finally agreed to apply for compensation after years of being very reluctant to do so noting that the government was never going to do anything for him.  She noted that she witnessed his suffering for 31 years, and that his family had to endure such pain as well.  She indicated that since the beginning of the relationship in 1977 when she was 15 and he was 30 years old, he was a very solemn man, very anti-social, very serious with very little sense of humor, and remained in deep thought with his nose in the Bible.  She noted that he would never attend Church until recently when his seven years old grandson asked him to take him to Sunday school.  She further noted that he always kept to himself and she did not know him to have even one friend, and that although he referred to one of his old bosses as a close friend, he never seen him outside of work.  Even during family gatherings, he would greet everyone and then a few minutes later disappear to go to a different room and be alone.  She added that shortly after they began living together in 1977, he became very controlling, followed her, and was very paranoid about her every move.  While at the time she found it flattering, after they got married things got much worse and he started beating her.  She identified one instance on Christmas evening when he dragged her out of bed while she was asleep and banged her head on the floor claiming that she had another man in the house, because he saw two drinking glasses in the kitchen, while the glasses belonged to her sister and her.  She noted that the Veteran was a good father and grandfather, but she had to divorce him due to his violence, but later after he sought mental health they reconciled, though, the violence did not stop.  She concluded that the only reason the Veteran uses violence now is the fact that his "health is too bad to fight."

VA treatment notes dated in April 2010 indicate that the Veteran denied suicidal and homicidal ideation or nightmares. He further noted that he did not feel unhappy, depressed, or anxious, and had no crying spells, insomnia, or manic episodes. 

VA treatment notes dated in July 2010 show reports of nightmares a few times a week, paranoia, and being overly cautious, but noted that he did not like talking about it.  The mental health professional also noted that the Veteran was anti-social and did not have any friends in the past 31 years.  The Veteran denied suicidal and homicidal ideation as well as hallucinations and delusions.  The mental health professional noted mood within normal limits. 

In August 2010, the Veteran underwent a VA examination for PTSD, where he reported being with his spouse on and off for 31 years.  He noted that he was married 3 times, but two times were to his current spouse.  He did not see his children from his first marriage since they were very little, but had a daughter from his current marriage.  He described his activities and leisure pursuits as piddling around the house.  The examiner noted that the Veteran made no eye contact during the examination, his affect was restricted, and his mood good.  He was not intact to time as he was not sure of the date.  The Veteran did not report delusions or hallucinations, panic attacks, or homicidal or suicidal ideations.  The examiner noted sleep impairment as well as obsessive behavior described as "counting behaviors controlled."  The examiner noted good impulse control, but stated that there was a history of domestic violence.  The Veteran was able to maintain minimum personal hygiene, had no problems with activities of daily living, and his memory was normal.  The examiner identified PTSD symptoms to include recurrent distressing dreams of the event, intense psychological distress at exposure to internal or external cues, efforts to avoid thoughts, feelings, conversations, activities, places, or people, that arouse recollection of the trauma, feeling of detachment or estrangement from others, sleep impairment, hypervigilance, and exaggerated startle response. 

The examiner noted that these symptoms resulted in clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner further noted that aside from nightmares, other symptoms persisted daily, specifically, avoidance, hypervigilance, and anxiety.  However, the examiner indicated that based on the Mississippi scale for combat-related PTSD, the Veteran's symptoms were only mild.  The examiner noted that the Veteran had not been employed for 1 to 2 years, but did not contend that he was unemployed due to his mental disorder.  The examiner concluded that social avoidance is apparent, but there was no evidence of functional impairment.  

In his NOD dated in August 2010 (received by VA in September 2010), the Veteran expressed his dissatisfaction with the 30 percent disability rating assigned to his PTSD.  He noted that he had to endure horrors and received three Purple Heart Medals for it.  He stated that he had his buddy standing next to him when his "guts splattered in [his] face."  He further provided graphic descriptions of war horrors he witnessed, and indicated that he was tormented by these visions every day of his life with flashbacks and horrific nightmares.  He stated that he could not socialize with family and had no friends in over 40 years.  He again indicated that he was very violent in his first marriage, because he could not cope.  He further noted that his spouse slept in a different room or at the foot of their bed, so she would not get hurt when he had nightmares.  He further asserted that although the VA examiner stated that his memory was normal, this was not true, and in fact, he had problems with short term memory, described as "forgetting to do tasks that were very important to me."  He also reported abrupt mood swings on a daily basis, and asserted that he should be receiving 100 percent disability rating for his PTSD.  

In his substantive appeal (VA form 9) dated in April 2012, the Veteran again indicated that he is entitled to 100 percent disability rating for his PTSD along with all his other claims.  He further described his strong dissatisfaction with VA and VA examiners who treated him.  He indicated that he rarely leaves his home, maybe once a month, could not be around people, and felt that he was losing his grip, sitting all day alone reading the Bible.  He stated that he goes for weeks without having a conversation with anyone, to include his close relatives, and did not go to any family functions at all.  He could not handle anything financial or make any simple decision.  He was "a damn insomniac," because he dreaded the nightmares that he knew he was going to have, and will not answer the phone, or open the door.  He tries to begin to do something, but forget why he wanted to do it, or forgets what he is saying in the middle of a sentence.  He sometimes does not care to brush his teeth, bathe, or even change his clothes for weeks at a time.  He felt down all time, indicating that there were "never any good days," and although he was not suicidal, he could not wait for God to take him home, waiting for it to be over.   

VA treatment notes from June 2013 to December 2013 indicate that the Veteran had a history of PTSD with anxiety disorder and panic attacks.  A June 2013 psychological assessment noted sleep impairment due to combat related nightmares, and although the Veteran denied mood swings, anger, and crying, his spouse stated "he will be cutting up and laughing one minute then be a total sourpuss...it's like a light switch."  The Veteran denied suicidal and homicidal thoughts and hallucinations, but noted anxiety and panic attacks that are triggered by certain things on TV and memories of Vietnam.  During a depression screen, the Veteran indicated that he had little interest or pleasure in doing things more than half the days, and felt down, depressed, or hopeless several days.  Additional treatment notes in 2013 and 2014 show positive symptoms of depression, anxiety, and panic episodes. 

Based on the foregoing, the Board finds that the Veteran's PTSD symptoms more nearly approximate a 70 percent disability rating due to occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Notably, throughout the pendency of the appeal, the Veteran was described as isolated and unable to establish and maintain effective relationships.  In addition, the August 2010 VA examiner noted obsessional rituals which interfere with routine activities, and the Veteran reported not brushing his teeth, bathing, or changing his clothes for weeks.  Furthermore, there are reports of panic attacks, depression, and anxiety throughout the pendency of the appeal.  These symptoms in conjunction with the competent and credible reports of continuous violent behavior towards his spouse more nearly approximate the rating criteria for a 70 percent disability rating. 

On review of all evidence, both lay and medical, the Board finds that the weight of the evidence is at least in equipoise as to whether the Veteran's symptoms most nearly approximate occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, which warrants a disability rating of 70 percent.  

A higher rating of 100 is not warranted because the evidence does not show total occupational impairment.  The Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) in April 2014, stating that he became too disabled to work in April 2009.  He stated that he voluntarily retired at the age of 62 due to failing health, namely heart problems, anxiety, and a need to avoid social interactions.  He reported, "I was a carpenter most of my life, until my health began failing.  Then, I had to do security job work, where I chose the graveyard shift in order to avoid people."  VA attempted to develop this claim, stating in a September 2014 letter: "The VA Form 21-8940 Veteran's Application for Increase Based on Unemployability is incomplete.  Please provide your employment history for the last five years that you were working, and be sure to include the employers name and complete mailing address. Failure to provide this information may result in a denial for your claim of unemployability."  However, the Veteran did not respond and the claim was denied in a February 2015 rating decision, noting, "Without knowing the type of employment performed or evidence from past employers as to any impairment in performing this employment, evidence of record fails to show you are no longer capable of finding or maintaining gainful employment."  The Board agrees; the Veteran has not submitted evidence and the record does not show that he is unable to secure or follow a substantially gainful occupation.

Other considerations

While the Veteran did not appeal the February 2015 denial of entitlement to a TDIU, the Board has jurisdiction under Rice v. Shinseki, 22 Vet. App. 447 (2009), as part of the claim the underlying disability.  The fact that the Veteran filed a claim for TDIU due in part to service-connected PTSD raises the issue.  However, for the same reasons given above, the Board finds the Veteran has not submitted evidence that shows he is unable to secure or follow a substantially gainful occupation due to PTSD, despite having multiple opportunities to do so.

In the March 2018 IHP, the Veteran's representative stated, "Under the unique circumstances here presented, it may be appropriate for the Board to refer this matter to the Director of Compensation Services for an extra-schedular evaluation."  The Board acknowledges this contention, but disagrees.  The Veteran has not made any specific argument as to how the rating criteria are inadequate to describe the Veteran's disability level and symptomatology.  The General Rating Formula for Mental Disorders specifically contemplates "occupational and social impairment" with varying degrees of severity and provides examples of types, frequency, and severity of symptoms that are meant to fall under certain percentage ratings.  The Board finds these reasonably describe the claimant's disability level and symptomatology and the Veteran's disability picture is contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for a skin disorder is granted. 

For the entire period on appeal, a 70 percent rating is granted for PTSD, subject to regulations governing the payment of monetary benefits.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


